Case 1:18-cv-23125-RNS Document 150-2 Entered on FLSD Docket 09/30/2019 Page 1 of 19
Case 1:18-cv-23125-RNS Document 150-2 Entered on FLSD Docket 09/30/2019 Page 2 of 19
Case 1:18-cv-23125-RNS Document 150-2 Entered on FLSD Docket 09/30/2019 Page 3 of 19
Case 1:18-cv-23125-RNS Document 150-2 Entered on FLSD Docket 09/30/2019 Page 4 of 19
Case 1:18-cv-23125-RNS Document 150-2 Entered on FLSD Docket 09/30/2019 Page 5 of 19
Case 1:18-cv-23125-RNS Document 150-2 Entered on FLSD Docket 09/30/2019 Page 6 of 19
Case 1:18-cv-23125-RNS Document 150-2 Entered on FLSD Docket 09/30/2019 Page 7 of 19
Case 1:18-cv-23125-RNS Document 150-2 Entered on FLSD Docket 09/30/2019 Page 8 of 19
Case 1:18-cv-23125-RNS Document 150-2 Entered on FLSD Docket 09/30/2019 Page 9 of 19
Case 1:18-cv-23125-RNS Document 150-2 Entered on FLSD Docket 09/30/2019 Page 10 of
                                       19
Case 1:18-cv-23125-RNS Document 150-2 Entered on FLSD Docket 09/30/2019 Page 11 of
                                       19
Case 1:18-cv-23125-RNS Document 150-2 Entered on FLSD Docket 09/30/2019 Page 12 of
                                       19
Case 1:18-cv-23125-RNS Document 150-2 Entered on FLSD Docket 09/30/2019 Page 13 of
                                       19
Case 1:18-cv-23125-RNS Document 150-2 Entered on FLSD Docket 09/30/2019 Page 14 of
                                       19
Case 1:18-cv-23125-RNS Document 150-2 Entered on FLSD Docket 09/30/2019 Page 15 of
                                       19
Case 1:18-cv-23125-RNS Document 150-2 Entered on FLSD Docket 09/30/2019 Page 16 of
                                       19
Case 1:18-cv-23125-RNS Document 150-2 Entered on FLSD Docket 09/30/2019 Page 17 of
                                       19
Case 1:18-cv-23125-RNS Document 150-2 Entered on FLSD Docket 09/30/2019 Page 18 of
                                       19
Case 1:18-cv-23125-RNS Document 150-2 Entered on FLSD Docket 09/30/2019 Page 19 of
                                       19
